Title: From Thomas Jefferson to Robert Montgomery, 18 June 1788
From: Jefferson, Thomas
To: Montgomery, Robert


          
            
              Sir
            
            Paris June 18. 1788.
          
          Your favor of the 13th. inst. came to hand the night before last. I am sorry to find you have missed your passage. Mr. De Bert had written to me on the subject on the 5th. inst. but by some means or other the letter did not get to my hands till the night of the 9th. which was the day you arrived at Havre. Not knowing your address at Havre I have taken the liberty of putting the present under cover to Monsieur Limozin and asked his attentions and services to you. The news of the day, so far as to be relied on, are the arrival of Tippoo Saïb’s embassy at Toulon, and pacific dispositions in the Emperor, who has made overtures of peace to the Turks, as there is good reason to believe. The fermentation in this country is great. At Grenoble some of the military have been wounded, but amidst the exaggerations of two parties which render it so difficult for a neutral person to come at the truth, I rather beleive no person has been killed there. Be so good as to present my respects to the ladies and to accept assurances of the esteem with which I am Sir their & your most obedt. humble servt,
          
            Th: Jefferson
          
        